Citation Nr: 1036944	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  98-19 821A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the Veteran's injuries sustained in a motor vehicle 
accident on March 25, 1977, were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Helen Kelly, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, JH, CW, LB, JC, JB, and MB




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 
1978.

This appeal arose before the Board of Veterans' Appeals (Board) 
from a decision rendered in May 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


ORDER TO VACATE

In a January 2008 decision, the Board determined that the 
injuries the Veteran had sustained in a March 1977 motor vehicle 
accident were not incurred in the line of duty.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In May 2010, the Board received a decision by the Court wherein 
it vacated the Board's January 2008 decision and dismissed the 
Veteran's appeal because the Veteran had died in March 2010 in 
compliance with the Court's caselaw.

In compliance with the Court's decision, the January 28, 2008, 
Board decision addressing the issue of whether the Veteran's 
injuries sustained in a motor vehicle accident on March 25, 1977, 
were incurred in the line of duty is vacated.

As stated in the Court's decision, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VARO from which the claim originated 
(listed on the first page of this decision).  



	(CONTINUED ON NEXT PAGE)




ORDER

The January 28, 2008, Board decision determining that the 
injuries sustained in the March 25, 1977, motor vehicle accident 
were not incurred in the line of duty is vacated.

The appeal is dismissed.



			
	A. BRYANT	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


